                                                                                                                                           -

                                                                                                           �---·-···---




       .




•AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations
                                                                                                             FILED
                                                                                                              DEC 11 2018
                                    UNITED STATES DISTRICT Cou lT
                                                                                                                          COURT
                                                                                                        CLERK US DISTRICT             '
                                          SOUTHERN DISTRICT OF CALIFORNIA                            SOUTHERN OISTRI
                                                                                                                     T OF CALI FORNI'.
                                                                                                                                               .


                                                                                                                             oEr-_}u r·(
                                                                                                     8y                    ---·· -----· ... --·


             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL                     CA.;;JI:l
                                                                     (For Revocation ofProbation or Supervised Release)
                                                                     (For Offenses Committed On or After November I, 1987)
                               v.
           RIGOBERTO ANTONIO ORTIZ(!)
                                                                       Case Number:        14cr1944-MMA

                                                                    Nancee Schwartz
                                                                    Defendant's Attorney
REGISTRATION NO.               42098298

o -
THE DEFENDANT:
�    admitted guilt to violation ofallegation(s) No.       1-3

D    was found guilty in violation ofallegation(s) No.
                                                          �������-
                                                                                                      after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty ofthe following allegation(s):

Allegation Number                Nature of Violation
                                 nv3, Unlawful use of a controlled substance and/or Failure to Test; VCCA (Violent Crime
              1                  Control Act)
              2                  nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime
                                 Control Act)
              3                  Failure to attend Cognitive Behavior Therapy (CBT) at the U.S. Probation Office, as
                                 directed.




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 ofthis judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 3 0 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                    HON. MICHAEL M. ANELLO
                                                                    UNITED STATES DISTRICT JUDGE




                                                                                                                     14cr 1944-MMA
•AO 245B (CASD Rev.        08/13) Judgment in a   Criminal Case for Revocations


DEFENDANT:                 RIGOBERTO ANTONIO ORTIZ(!)                                             Judgment - Page 2 of 2
CASE NUMBER:               14crl944-MMA


                                                     IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Six   (6) months




D       Sentence imposed pursuant to Title 8 USC Section 1326(b).
D       The court makes the following recommendations to the Bureau of Prisons:




D       The defendant is remanded to the custody of the United States Marshal.

D       The defendant shall surrender to the United States Marshal for this district:

        D    at                              A.M.

        D    as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
D
        Prisons:

        D    on or before

        D    as notified by the United States Marshal.

        D    as notified by the Probation or Pretrial Services Office.


                                                          RETURN

I have executed this judgment as follows:


       Defendant delivered on



at   ������
                                           , with a certified copy of this judgment.



                                                                   UNITED STATES MARSHAL




                                      By                      DEPUTY UNITED STATES MARSHAL




                                                                                                       l 4cr 1944-MMA
